DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt and entry of the response dated 12/22/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 10-13, 17-19, 23, 26, 28-33, 35, 36, 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aalto et al (WO 2018041973 A1, 3/8/2018, cited by applicants, issued as US 10,941,402, taken as the US equivalent).
Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Aalto et al (WO 2018041973 A1, 3/8/2018, cited by applicants, issued as US 10,941,402, taken as the US equivalent).
	This rejection is maintained for reasons made of record in the Office Action dated 4/2/2020 and for reasons set forth below.
	Regarding the claim amendments, the lack of a stem loop in the “dRNA” of Aalto et al is taught, at least, in the abstract and claim 1.  Regarding the amendment of claim 1 to recite that the dRNA does not comprise any chemically modified nucleotide, it is noted that there is no basis for reference of modification, thus, the claim can be interpreted very broadly as to what .
Response to Arguments
Applicants essentially assert that: 1) Aalto et al does not teach the use of unmodified nucleotides; 2) Aalto et al teaches away from the use of unmodified nucleotides; 3) the instant specification provides methods for RNA editing using unmodified oligonucleotides.
Regarding 1) this is false.  See the instances above wherein “unmodified” nucleotides are used efficiently to modify the target RNA via ADAR.
Regarding 2), there is no such explicit teaching by Aalto et al.  Rather, this is applicant’s unsupported opinion.  Aalto et al are generally positive regarding the use of unmodified nucleotides in the Examples cited, as significant RNA editing was detectable by using unmodified polynucleotides.  Such a “teaching away from” interpretation is not consistent with patent practice (see MPEP 2123).
Regarding 3), this may be true.  Given that Aalto et al also teaches this limitation, the relevance of this assertion to this rejection is unclear.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 9-15, 17-19, 23, 26-33, 35, 36, 38  is/are rejected under 35 U.S.C. 103 as being unpatentable over Aalto et al (WO 2018041973 A1, 3/8/2018, cited by applicants, issued as US  This rejection is maintained for reasons made of record in the Office Action dated 4/2/2020 and for reasons set forth below.
Response to Arguments
Applicants essentially assert that: 1) Mali et al and Aalto et al are completely different from one another and thus the skilled artisan would have no motivation to combine the references; 2) surprising data in the instant application provides evidence of noon-obviousness.
Regarding 1), in contrast to applicant’s opinion, the facts and evidence from peer-reviewed journals teach that the two references share a significant nexus.  That is, the editing of RNA using ADAR1 systems (a fact not addressed by applicants).  Said systems are completely disclosed by the two references and the skilled artisan would have no trouble understanding the fundamentals of such and using the required components.  Further, it is reiterated that Aalto et al is not limited to the use of modified oligonucleotides, as applicants mistakenly assert in the response to this rejection.  
Regarding 2), applicant’s assertion of surprising results is unconvincing in light of the disclosure of Aalto et al set forth above.  There is little to nothing surprising in the instant specification on this matter given the successful use of unmodified oligonucleotides by Aalto et al in RNA targeting/editing methods as set forth above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D BURKHART whose telephone number is (571)272-2915. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D BURKHART/            Primary Examiner, Art Unit 1633